UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 08-2023


SAMIR LATIF,

                 Plaintiff - Appellant,

           v.

THE COMMUNITY COLLEGE OF BALTIMORE,

                 Defendant – Appellee,

           and

IRVING MCPHAIL; ANDREW JONES; JAMES KLEIN; RODERICK PULLEN;
JEFFREY C. HAHN,

                 Defendants.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:05-cv-02648-RDB)


Argued:   October 28, 2009                   Decided:   December 9, 2009


Before WILKINSON and NIEMEYER, Circuit Judges, and Anthony J.
TRENGA, United States District Judge for the Eastern District of
Virginia, sitting by designation.


Affirmed by unpublished per curiam opinion.


ARGUED: Robert Elmer Cappell, Bowie, Maryland, for Appellant.
Clifford Bernard Geiger, KOLLMAN & SAUCIER, PA, Timonium,
Maryland, for Appellee.   ON BRIEF: Peter S. Saucier, KOLLMAN &
SAUCIER, PA, Timonium, Maryland, for Appellee


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

        Samir Latif brought a hostile work environment claim based

on national origin and a retaliation claim under Title VII, 42

U.S.C. §§ 2000e, et seq. (2006), against his former employer,

the Community College of Baltimore.     The district court granted

summary judgment to the College on both claims.      We affirm for

the reasons that follow.

        Latif was employed as a full-time assistant professor at

the College from September 2002 until he was discharged in March

2005.     During that time, he received a series of threats related

to his nationality.      The district court carefully recited the

facts surrounding these events in its memorandum opinion, and we

adopt its account by reference.       See Latif v. Cmty. Coll. of

Balt., No. RDB 05-2648, slip op. at 2-10 (D. Md. Aug. 19, 2008).

        Latif first claims that he was the victim of a hostile work

environment based on his national origin.     But, as the district

court found, any hostile work environment cannot be imputed to

the College, which took reasonable corrective action to address

the threats against him.    As the district court explained:

        The threats made against Latif were very serious and
        warranted a serious response by the College.      The
        evidence is undisputed in this case that the College
        did respond.   It investigated each of the incidents
        internally, reported the threats to the Baltimore
        County Police Department (which also investigated),
        sent campus-wide emails asking for people to preserve
        and turn in any evidence of hate crimes, and offered
        protective measures to Latif.    The College removed

                                  3
      certain students from his classes, provided campus
      escorts, and asked the police to conduct periodic
      check-ins at his residence. The only reason that the
      culprits were not punished or criminally prosecuted
      was that there was no one to take action against. The
      telephone message was left using a public pay phone,
      and the notes and flyer were left in public places
      that could be accessed by virtually the entire
      community.   Despite thorough investigations, neither
      the campus security team nor the police could identify
      the individuals responsible for the threats.

Id. at 20 (internal quotations and citations omitted).

      Latif next claims that the College fired him in retaliation

for a grievance he filed with the College and a discrimination

charge   he     filed     with    the        Equal    Employment    Opportunity

Commission.        However, the district court found as a matter of

law   that   was    not   that   case.        The    College   produced   several

legitimate, non-discriminatory reasons for firing Latif.                  As the

district court explained:

      [The College] considered the sexual harassment charges
      levied against Latif by Kerry Holton, as well as the
      other   female    students   interviewed  during   the
      investigation who mentioned inappropriate comments
      Latif made to them.    Also considered was Latif’s use
      of class time to discuss the cross-complaints of
      sexual harassment and ask students to be witnesses.
      The use of a college computer to look at pornography
      and dating sites was a clear violation of the internet
      policy.     Finally, Latif exhibited a pattern of
      disruptive behavior in late 2004 and early 2005
      ranging from accusing Public Security of forging
      documents to criticizing the woman who conducted his
      teaching evaluation.

Id. at 24-25.




                                         4
       Latif has not shown that these reasons were pretext for

retaliation.    As the district court observed, Latif does “not

point to any specific evidence to create a genuine issue of

material fact aside from his own affidavit which, . . . offers

many    conclusions   that   are   not   based   on   his   own   personal

knowledge.”    Id. at 26.

       For the foregoing reasons, the judgment of the district

court is

                                                                  AFFIRMED.




                                    5